     Case 2:19-cv-00052-TOR        ECF No. 64      filed 12/06/19   PageID.1411 Page 1 of 19




 1 Rudy A. Englund, WSBA 04123                          CHIEF JUDGE THOMAS O. RICE
   Pilar C. French, WSBA 33300
 2 Erin M. Wilson, WSBA 42454
   LANE POWELL PC
 3 1420 Fifth Avenue, Suite 4200
   P.O. Box 91302
 4 Seattle, WA 98111-9402
   Telephone: 206.223.7000
 5 Facsimile: 206.223.7107
   Email: englundr@lanepowell.com
 6 Email:wilsonem@lanepowell.com
   Email: frenchp@lanepowell.com
 7 Attorneys for Defendant
 8                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WASHINGTON
 9
10     MONTY AND MICHELLE                                 Case No. 2:19-CV-00052-TOR
       COORDES, individually and on behalf
11     of all others similarly situated                   DEFENDANT’S MOTION TO
                                                          DISMISS PLAINTIFFS’ FIRST,
12                                   Plaintiffs,          SECOND, AND FOURTH
                                                          CAUSES OF ACTION IN
13              v.                                        THEIR SECOND AMENDED
                                                          CLASS ACTION COMPLAINT
14     WELLS FARGO BANK, N.A.,
15                                  Defendant.            February 5, 2020
                                                          ORAL ARGUMENT
16                                                        REQUESTED – DATE/TIME TO
17                                                        BE CONFIRMED
                                                          SPOKANE, WA
18
19
20
21
22
23
24
25
26
       MOTION TO DISMISS
       NO. 2:19-CV-00052-TOR
                                                                              LANE POWELL PC
                                                                       1420 FIFTH AVENUE, SUITE 4200
                                                                                P.O. BOX 91302
                                                                          SEATTLE, WA 98111-9402
       707220.0255/7861432.1                                            206.223.7000 FAX: 206.223.7107
     Case 2:19-cv-00052-TOR              ECF No. 64        filed 12/06/19        PageID.1412 Page 2 of 19




 1                                          TABLE OF CONTENTS
 2                                                                                                                Page
 3
 4     INTRODUCTION ................................................................................................1
       PLAINTIFFS’ ALLEGATIONS ..........................................................................1
 5     LEGAL ARGUMENT ..........................................................................................3
 6         A.   Plaintiffs’ Breach of Contract Claim Should Be Dismissed
                Because Wells Fargo Was Not Contractually Obligated to
 7              Notify Them of a Potential Loan Modification (First Cause
                of Action). ........................................................................................3
 8              1.      The Deed of Trust and Washington Law Foreclose
 9                      Plaintiffs’ Proffered Interpretation. .......................................3
                2.      Plaintiffs Cannot Create an Ambiguity Where There Is
10                      None. ......................................................................................6
11         B.   Plaintiffs’ Breach of Implied Covenant of Good Faith and
                Fair Dealing Claim Should Be Dismissed Because It Is
12              Contrary to the Plain Language of the Deed of Trust
                (Second Cause of Action). ...............................................................8
13         C.   Plaintiffs’ Defamation Claim Should Be Dismissed Because
                It Is Preempted Under the Fair Credit Reporting Act (Fourth
14              Cause of Action). ...........................................................................10
15     CONCLUSION ...................................................................................................12

16
17
18
19
20
21
22
23
24
25
26
       MOTION TO DISMISS - i
       NO. 2:19-CV-00052-TOR
                                                                                             LANE POWELL PC
                                                                                      1420 FIFTH AVENUE, SUITE 4200
                                                                                               P.O. BOX 91302
                                                                                         SEATTLE, WA 98111-9402
       707220.0255/7861432.1                                                           206.223.7000 FAX: 206.223.7107
     Case 2:19-cv-00052-TOR           ECF No. 64        filed 12/06/19      PageID.1413 Page 3 of 19




 1                                     TABLE OF AUTHORITIES
 2                                                                                                      Page(s)
 3
       Cases
 4
       Ali v. Capital One,
 5        2012 WL 260023 (E.D. Cal. Jan. 27, 2012) ..................................................11
 6
       Badgett v. Sec. State Bank,
 7       116 Wn.2d 563, 807 P.2d 356 (Wash. 1991) ..........................................7, 8, 9
 8
       Cannon v. Wells Fargo Bank, N.A.,
 9       917 F. Supp. 2d 1025 (N.D. Cal. 2013)........................................................... 3
10     Centrum Fin. Servs., Inc. v. Union Bank, N.A.,
11       1 Wn. App. 2d 749, 406 P.3d 1192 (2017), review denied, 190
         Wn. 2d 1014, 415 P.3d 1195 (2018) ............................................................... 5
12
       Chaffee v. Chaffee,
13
         19 Wn.2d 607, 145 P.2d 244 (Wash. 1943) .................................................... 7
14
       Chelan Cty., Wash. v. Bank of Am. Corp.,
15       2014 WL 3101935 (E.D. Wash. July 7, 2014) ................................................ 3
16
       Davis v. DRRF Trust
17       2015-1, 2016 WL 8257126 (W.D. Tex. Jan. 6, 2016)..................................... 6
18     Dvorak v. AMC Mortg. Servs., Inc.,
19       2007 WL 4207220 (E.D. Wash. Nov. 26, 2007) ...........................................10
20     Gallion v. Medco Health Sols., Inc.,
         2014 WL 1328764 (E.D. Wash. Apr. 2, 2014) ...........................................5, 6
21
22     GMAC v. Everett Chevrolet, Inc.,
         179 Wn. App. 126, 317 P.3d 1074 (2014)....................................................... 5
23
       Gorman v. Wolpoff & Abramson, LLP,
24
         584 F.3d 1147 (9th Cir. 2009) .......................................................................10
25
26
       MOTION TO DISMISS - ii
       NO. 2:19-CV-00052-TOR
                                                                                        LANE POWELL PC
                                                                                 1420 FIFTH AVENUE, SUITE 4200
                                                                                          P.O. BOX 91302
                                                                                    SEATTLE, WA 98111-9402
       707220.0255/7861432.1                                                      206.223.7000 FAX: 206.223.7107
     Case 2:19-cv-00052-TOR              ECF No. 64         filed 12/06/19       PageID.1414 Page 4 of 19




 1     Hard 2 Find Accessories, Inc. v. Amazon.com, Inc.,
 2       58 F. Supp. 3d 1166 (W.D. Wash. 2014), aff’d sub nom.
         Hard2Find Accessories, Inc. v. Amazon.com, Inc., 691 F.
 3       App’x 406 (9th Cir. 2017) ...............................................................................8
 4     Hundal v. PLM Loan Mgmt. Servs., Inc.,
 5       2016 WL 7157644 (N.D. Cal. Dec. 8, 2016) .................................................. 6
 6     Int’l Marine Underwriters v. ABCD Marine, LLC,
 7         179 Wn.2d 274, 313 P.3d 395 (Wash. 2013) .................................................. 7

 8     Johnson v. JP Morgan Chase Bank DBA Chase Manhattan,
          536 F. Supp. 2d 1207 (E.D. Cal. 2008) .........................................................11
 9
10     Key Bank of Washington v. Concepcion,
         1994 WL 762157 (W.D. Wash. Sept. 20, 1994) ............................................. 9
11
       Kolbet v. Selene Fin. LP,
12
         2019 WL 2567352 (W.D. Wash. June 21, 2019) ........................................7, 8
13
       Nw. Indep. Forest Mfrs. v. Dep’t of Labor & Indus.,
14       78 Wn. App. 707, 899 P.2d 6 (Wash. 1995) ................................................... 4
15
       Ringler v. Bishop White Marshall & Weibel, PS,
16        2013 WL 1816265 (W.D. Wash. Apr. 29, 2013) ............................................ 9
17     Schanne v. Nationstar Mortg., LLC,
18        2011 WL 5119262 (W.D. Wash. Oct. 7, 2011)............................................... 9
19     Sparling v. Hoffman Constr. Co.,
          864 F.2d 635 (9th Cir. 1988) ........................................................................... 3
20
21     Statutes
22     15 U.S.C. § 1681h ..........................................................................................9, 10
23     15 U.S.C. § 1681s .........................................................................................10, 11
24
       15 U.S.C. § 1681t......................................................................................9, 10, 11
25
       Wash. Rev. Code § 61.24.090 ......................................................................4, 5, 6
26
       MOTION TO DISMISS - iii
       NO. 2:19-CV-00052-TOR
                                                                                              LANE POWELL PC
                                                                                       1420 FIFTH AVENUE, SUITE 4200
                                                                                                P.O. BOX 91302
                                                                                          SEATTLE, WA 98111-9402
       707220.0255/7861432.1                                                            206.223.7000 FAX: 206.223.7107
     Case 2:19-cv-00052-TOR              ECF No. 64         filed 12/06/19        PageID.1415 Page 5 of 19




 1     Other Authorities
 2     18 Wash. Prac., Real Estate § 20.1 (2d ed.) ......................................................... 4
 3
       Fed. R. Civ. P. 12(b)(6) ........................................................................................1
 4
       28 Williston on Contracts § 70:135 (4th ed.) ....................................................... 7
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
       MOTION TO DISMISS - iv
       NO. 2:19-CV-00052-TOR
                                                                                              LANE POWELL PC
                                                                                       1420 FIFTH AVENUE, SUITE 4200
                                                                                                P.O. BOX 91302
                                                                                          SEATTLE, WA 98111-9402
       707220.0255/7861432.1                                                            206.223.7000 FAX: 206.223.7107
     Case 2:19-cv-00052-TOR       ECF No. 64   filed 12/06/19   PageID.1416 Page 6 of 19




 1                                      INTRODUCTION
 2              Plaintiffs—Washington residents who obtained a mortgage for a
 3     Washington property—purport to bring a nationwide class action based on the
 4     alleged conduct of Wells Fargo Bank, N.A. (“Wells Fargo”) in failing to modify
 5     their defaulted mortgage loan. They are now on their third pleading attempt.
 6     However, as the Court noted at the October 18, 2019 hearing on Wells Fargo’s
 7     motion to dismiss Plaintiffs’ Amended Complaint, Plaintiffs are “going
 8     backwards,” reasserting a baseless breach of the implied covenant of good faith
 9     and fair dealing claim they previously abandoned, and adding an equally
10     meritless breach of contract claim based on the same “failure to modify”
11     allegations. Plaintiffs also bring a common law defamation claim based on Wells
12     Fargo’s alleged credit reporting activities. As shown herein, the Court should
13     dismiss these additional claims with prejudice under Federal Rule of Civil
14     Procedure 12(b)(6).
15              First, Wells Fargo owed Plaintiffs no contractual duty to notify them of a
16     potential loan modification, defeating their breach of contract claim.                   And
17     because Plaintiffs do not allege, and indeed cannot allege, a specific contractual
18     duty underpinning the implied covenant of good faith and fair dealing, that claim
19     fails as well. Finally, Plaintiffs’ defamation claim is preempted by the Fair Credit
20     Reporting Act. Thus, each newly added claim in Plaintiffs’ Second Amended
21     Complaint should be dismissed with prejudice.
22                              PLAINTIFFS’ ALLEGATIONS
23              Plaintiffs’ claims arise out of their 2005 mortgage loan, which Wells Fargo
24     serviced and later acquired in 2011. SAC ¶ 13.
25              Plaintiffs allege that after Mr. Coordes lost his job during the financial
26     crisis, Plaintiffs became unable to pay their mortgage. Id. ¶ 14-16. According to
       MOTION TO DISMISS - 1
       NO. 2:19-CV-00052-TOR
                                                                          LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
                                                                            P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
       707220.0255/7861432.1                                        206.223.7000 FAX: 206.223.7107
     Case 2:19-cv-00052-TOR       ECF No. 64    filed 12/06/19   PageID.1417 Page 7 of 19




 1     Plaintiffs, they sought a loan modification from Wells Fargo in 2010 and again
 2     in 2011. Id. ¶¶ 16, 21. In August 2010, Wells Fargo offered Plaintiffs a trial
 3     modification to help them avoid foreclosure. Id. ¶ 18. But Plaintiffs exited that
 4     trial plan within months, alleging that they could not afford it. Id.
 5              With help from bankruptcy counsel, Plaintiffs filed for Chapter 13
 6     bankruptcy in January 2011. SAC ¶ 19. They again sought a loan modification
 7     from Wells Fargo in July 2011. Id. ¶ 21. Plaintiffs allege that Wells Fargo
 8     wrongly denied their application in late 2011 and that this led to the foreclosure
 9     of their property in 2012. Id. ¶ 30. Without alleging that Wells Fargo knew of
10     the error, Plaintiffs claim that a calculation error in its modification software
11     caused Wells Fargo to deny the modification. Id.
12              As Plaintiffs also allege, following the identification and public disclosure
13     of the software error in the fall of 2018, Wells Fargo began a voluntary
14     remediation program to assist affected borrowers. SAC ¶¶ 76-86. Plaintiffs
15     participated in that process and Wells Fargo paid them $40,000. Id. ¶¶ 38-39. A
16     few months after receiving payment, Plaintiffs filed this class action lawsuit and,
17     through their Second Amended Complaint, seek to represent the following
18     vaguely-defined nationwide class of borrowers:
19              All persons who sought a mortgage modification from Wells Fargo
                March 15, 2010 [sic] to April 30, 2018, and were denied due to one
20              or more software decisioning errors. The Class includes, but is not
                limited to, persons to whom Wells Fargo sent the notice referred to
21              in paragraphs 37 & 87, supra.
22     Id. ¶ 98.
23              Having abandoned their federal claims, Plaintiffs rely on the Class Action
24     Fairness Act (“CAFA”) as the source of the Court’s subject matter jurisdiction
25     over this action, alleging numerosity on the grounds that “there are 100 or more
26     Class members nationwide.” SAC ¶ 7. Plaintiffs purport to bring state-law
       MOTION TO DISMISS - 2
       NO. 2:19-CV-00052-TOR
                                                                           LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
                                                                             P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
       707220.0255/7861432.1                                         206.223.7000 FAX: 206.223.7107
     Case 2:19-cv-00052-TOR        ECF No. 64   filed 12/06/19   PageID.1418 Page 8 of 19




 1     claims for breach of contract, breach of the implied covenant of good faith and
 2     fair dealing, and defamation.
 3                                    LEGAL ARGUMENT
 4     A.       Plaintiffs’ Breach of Contract Claim Should Be Dismissed Because
                Wells Fargo Was Not Contractually Obligated to Notify Them of a
 5              Potential Loan Modification (First Cause of Action).
 6              Plaintiffs base their breach of contract claim on Wells Fargo’s alleged
 7     breach of the Deed of Trust by “fail[ing] to notify Plaintiffs and class members
 8     that they could cure a default with a mortgage modification.” SAC ¶ 125. These
 9     allegations fail on their face because there is no such notice requirement in the
10     Deed of Trust.1
11              1.        The Deed of Trust and Washington Law Foreclose
                          Plaintiffs’ Proffered Interpretation.
12
13              To plead a breach of contract claim under Washington law, 2 plaintiffs must
14
15     1
           Wells Fargo recognizes that in Hernandez, Judge Alsup allowed the plaintiffs
16     to amend their breach of contract claim based on the same post-contract
17     documents and testimony Plaintiffs rely on here. See section III.A.2, infra.
18     Respectfully, Wells Fargo disagrees with Judge Alsup’s reasoning, which did not
19     apply Washington law and is not binding on this Court.
20     2
           Plaintiffs’ Deed of Trust contains a choice-of-law provision, which provides:
21     “This Security Instrument shall be governed by federal law and the law of the
22     jurisdiction in which the Property is located.” SAC Ex. A., Deed of Trust, ¶ 16.
23     That choice-of-law provision is valid and enforceable, and prohibits Plaintiffs
24     from pursuing claims under the laws of any state other than Washington, where
25     their property was located. See, e.g., Sparling v. Hoffman Constr. Co., 864 F.2d
26     635, 641 (9th Cir. 1988) (“Washington law gives effect to an express choice of
       MOTION TO DISMISS - 3
       NO. 2:19-CV-00052-TOR
                                                                           LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
                                                                             P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
       707220.0255/7861432.1                                         206.223.7000 FAX: 206.223.7107
     Case 2:19-cv-00052-TOR       ECF No. 64    filed 12/06/19   PageID.1419 Page 9 of 19




 1     allege “(1) the existence of a valid contract; (2) breach of a duty imposed by that
 2     contract; and (3) damages resulting from the breach.” Chelan Cty., Wash. v. Bank
 3     of Am. Corp., 2014 WL 3101935, at *3 (E.D. Wash. July 7, 2014) (Rice, C.J.)
 4     (citing Nw. Indep. Forest Mfrs. v. Dep’t of Labor & Indus., 78 Wn. App. 707,
 5     899 P.2d 6 (Wash. 1995)). Here, the Second Amended Complaint identifies only
 6     one contractual provision that Wells Fargo allegedly breached:
 7              Acceleration; Remedies. Lender shall give notice to Borrower prior
                to acceleration following Borrower’s breach . . . . The notice shall
 8              specify: (a) the default; (b) the action required to cure the default;
                (c) a date, not less than 30 days from the date the notice is given to
 9              Borrower, by which the default must be cured; and (d) that failure
                to cure the default on or before the date specified in the notice may
10              result in acceleration of the sums secured by this Security Instrument
                and sale of the Property at public auction at a date not less than 120
11              days in the future.
12     SAC Ex. A, Deed of Trust, ¶ 22 (emphasis added). This provision plainly does
13     not require Wells Fargo to modify Plaintiffs’ mortgage or to notify them of a
14     purported right to cure their default through a modification. Instead, it requires
15     Wells Fargo to notify Plaintiffs of “the action required to cure the default”—that
16     is, full payment of the amount required to bring the loan current. See id.
17              This conclusion is compelled by statute. In Washington, nonjudicial
18     foreclosure is a creature of statute.         “Statutory deeds of trust or trust
19     deeds . . . [are] the only way Washington allows mortgaged land to be sold under
20     a power of sale.” § 20.1. Introduction, 18 Wash. Prac., Real Estate § 20.1 (2d
21
22     law clause in a contract as long as application of the chosen law does not violate
23     Washington’s fundamental public policy.”); see also Cannon v. Wells Fargo
24     Bank, N.A., 917 F. Supp. 2d 1025, 1050-51 (N.D. Cal. 2013) (same choice-of-
25     law provision required application of Florida law to Florida plaintiffs’ contract
26     and tort claims).
       MOTION TO DISMISS - 4
       NO. 2:19-CV-00052-TOR
                                                                           LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
                                                                             P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
       707220.0255/7861432.1                                         206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR          ECF No. 64   filed 12/06/19   PageID.1420 Page 10 of 19




 1   ed.) (emphasis in original). Washington law is clear about what constitutes a
 2   “cure,” and it does not include a loan modification. Specifically, under Revised
 3   Code of Washington section 61.24.090,
 4            curing the default or defaults set forth in the notice [of
              default] . . . shall be [achieved] by paying to the trustee: (a) The
 5            entire amount then due under the terms of the deed of trust . . .,
              and (b) The expenses actually incurred by the trustee enforcing the
 6            terms of the note and deed of trust . . . .
 7   Wash. Rev. Code § 61.24.090 (emphasis added).
 8            Moreover, this statutory definition of “cure” is incorporated in the Deed of
 9   Trust itself. First, as demonstrated above, the Deed of Trust contains an express
10   choice-of-law provision, which requires application of Washington law to its
11   terms. SAC Ex. A, Deed of Trust, ¶ 16 (“This Security Instrument shall be
12   governed by federal law and the law of the jurisdiction in which the Property is
13   located.”).        Second, the Deed of Trust defines “Applicable Law” as “all
14   controlling applicable federal, state and local statutes, regulations, ordinances
15   and administrative rules and orders (that have the effect of law) as well as
16   applicable final, non-appealable judicial opinions.” SAC Ex. A, Deed of Trust,
17   ¶ J. Finally, paragraph 22 of the Deed of Trust, upon which Plaintiffs’ breach of
18   contract claim is based, requires that notices of default conform to “Applicable
19   Law.” SAC Ex. A, Deed of Trust, ¶ 22. (“The notice shall further inform
20   Borrower of . . . any other matters required to be included in the notice by
21   Applicable Law. If the default is not cured . . . [Wells Fargo] may invoke the
22   power of sale and/or any other remedies permitted by Applicable Law.”).
23   Accordingly, because Washington law applies to the Deed of Trust,
24
25
26
     MOTION TO DISMISS - 5
     NO. 2:19-CV-00052-TOR
                                                                          LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
                                                                            P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                          206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR          ECF No. 64   filed 12/06/19   PageID.1421 Page 11 of 19




 1   Washington’s statutory definition of “cure” controls, and it forecloses Plaintiffs’
 2   proffered interpretation here.3
 3            2.        Plaintiffs Cannot Create an Ambiguity Where There Is
                        None.
 4
 5            The Court also should reject Plaintiffs’ attempt to create a contractual
 6   ambiguity. Whether a contract is ambiguous is a question of law. Gallion v.
 7   Medco Health Sols., Inc., 2014 WL 1328764, at *3 (E.D. Wash. Apr. 2, 2014)
 8   (Rice, J.) (citing GMAC v. Everett Chevrolet, Inc., 179 Wn. App. 126, 317 P.3d
 9   1074, 1078 (2014)). “An ambiguity is not present simply because two parties to
10   a contract have offered differing interpretations.” Id. And courts must refrain
11   from “read[ing] an ambiguity” when it can be avoided. Id.
12            There is no ambiguity in the Deed of Trust. As shown above, the Deed of
13   Trust contemplates a singular action, that is, “the action required to cure the
14   default,” and the phrase is susceptible to only one interpretation: a default is cured
15   by payment of the amount required to bring the loan current. Wash. Rev. Code
16   § 61.24.090; see also Davis v. DRRF Trust 2015-1, 2016 WL 8257126 (W.D.
17   Tex. Jan. 6, 2016) (rejecting same theory Plaintiffs advance here, and explaining
18   that “Plaintiff cites no case law in support of her theory that loan modification
19   under HAMP constitutes an ‘action required to cure the default’ and is thus
20   required under the deed of trusts. Arguably, loan modification does not cure
21
22   3
         Centrum Fin. Servs., Inc. v. Union Bank, N.A., 1 Wn. App. 2d 749, 406 P.3d
23   1192, 1197 (2017), review denied, 190 Wn. 2d 1014, 415 P.3d 1195 (2018) (“The
24   [Deeds of Trust Act] governs transactions where a borrower executes a
25   promissory note to the lender that is secured by a deed of trust.”) (applying RCW
26   § 61.24.090 to nonjudicial foreclosure sale notices).
     MOTION TO DISMISS - 6
     NO. 2:19-CV-00052-TOR
                                                                          LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
                                                                            P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                          206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR        ECF No. 64   filed 12/06/19   PageID.1422 Page 12 of 19




 1   default but rather is an alternative to foreclosure in the event of default. The plain
 2   language of the deed of trust clearly does not require Defendant to modify
 3   Plaintiff’s loan in the event of default. Therefore, Defendant’s failure to modify
 4   Plaintiff’s loan under HAMP does not constitute breach.”) (citation omitted);
 5   Hundal v. PLM Loan Mgmt. Servs., Inc., 2016 WL 7157644, at *7 (N.D. Cal.
 6   Dec. 8, 2016) (holding that “[a]lthough a loan modification may . . . enable[] [a
 7   borrower] to eventually cure any default,” it is payment of the full amount due
 8   that constitutes an actual cure of the default) (emphasis in original).
 9            Plaintiffs do not point to any contractual provision providing otherwise.
10   Instead, they attempt to manufacture an ambiguity by reference to documents and
11   testimony that long post-date the Deed of Trust, and which do not reference or
12   rely on the Deed of Trust at all. SAC ¶¶ 128-30. However, it is black-letter
13   Washington law that in the face of an unambiguous contract, extrinsic evidence
14   like what Plaintiffs offer here cannot be used to supplement, contradict, or alter
15   the contract’s terms. See 28 Williston on Contracts § 70:135 (4th ed.); Chaffee
16   v. Chaffee, 19 Wn.2d 607, 145 P.2d 244, 252 (Wash. 1943) (“I[t] is elementary
17   law, universally accepted, that the courts do not have the power, under the guise
18   of interpretation, to rewrite contracts which the parties have deliberately made
19   for themselves. . . . Neither abstract justice nor the rule of liberal construction
20   justifies the creation of a contract for the parties which they did not make
21   themselves or the imposition upon one party to a contract of an obligation not
22   assumed.”) (emphasis added). Moreover, “[d]uring interpretation, a court’s
23   primary goal is to ascertain the parties’ intent at the time they executed the
24   contract.” Int’l Marine Underwriters v. ABCD Marine, LLC, 179 Wn.2d 274,
25   313 P.3d 395, 399 (Wash. 2013) (citation omitted). Thus, the court “must
26   distinguish the parties’ intent at the time of formation from the interpretations the
     MOTION TO DISMISS - 7
     NO. 2:19-CV-00052-TOR
                                                                         LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
                                                                           P.O. BOX 91302
                                                                     SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                         206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR        ECF No. 64    filed 12/06/19   PageID.1423 Page 13 of 19




 1   parties are advocating at the time of the litigation.” Id. at 400 (citation omitted).
 2   Plaintiffs’ breach of contract claim violates these longstanding rules. It would
 3   require the Court to re-write the phrase “the action required to cure default” to
 4   include “all actions that could cure default,” based on documents and testimony
 5   that long post-date the Deed of Trust and that show nothing about the parties’
 6   intent at the time of contracting. The Court should reject Plaintiffs’ invitation to
 7   disregard Washington law. Their breach of contract claim should be dismissed.
 8   B.       Plaintiffs’ Breach of Implied Covenant of Good Faith and Fair
              Dealing Claim Should Be Dismissed Because It Is Contrary to the
 9            Plain Language of the Deed of Trust (Second Cause of Action).
10            Plaintiffs’ claim for breach of the implied covenant of good faith and fair
11   dealing fails as well. Although every contract contains an implied duty of good
12   faith and fair dealing, the duty “does not extend to obligate a party to accept a
13   material change in the terms of its contract.” Kolbet v. Selene Fin. LP, 2019 WL
14   2567352, at *10 (W.D. Wash. June 21, 2019) (quoting Badgett v. Sec. State Bank,
15   116 Wn.2d 563, 807 P.2d 356, 360 (Wash. 1991)). Thus, the duty of good faith
16   is not “free-floating”; it only exists in relation to the performance of a specific
17   contractual duty. Id. “If there is no contractual duty, there is nothing that must
18   be performed in good faith.” Hard 2 Find Accessories, Inc. v. Amazon.com, Inc.,
19   58 F. Supp. 3d 1166, 1174 (W.D. Wash. 2014), aff'd sub nom. Hard2Find
20   Accessories, Inc. v. Amazon.com, Inc., 691 F. App’x 406 (9th Cir. 2017).
21            Here, Plaintiffs allege that Wells Fargo was required to do the following:
22   (1) notify Plaintiffs that they could cure their default through a loan modification
23   (SAC ¶ 140-41); (2) “tell Plaintiffs and the Class that a correct modification
24   decision was impossible under the circumstances[] given the software errors” at
25   issue in this litigation (SAC ¶ 145); and (3) properly review loan modification
26
     MOTION TO DISMISS - 8
     NO. 2:19-CV-00052-TOR
                                                                         LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
                                                                           P.O. BOX 91302
                                                                     SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                         206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR       ECF No. 64    filed 12/06/19   PageID.1424 Page 14 of 19




 1   applications(SAC ¶¶ 147-48). But, the parties’ agreement—which is controlling
 2   here—did not require Wells Fargo to do any of these things.
 3            Badgett v. Sec. State Bank, 116 Wn.2d 563, is instructive. There, the
 4   plaintiffs sued the defendant bank after it denied their request to restructure their
 5   loan. There, the loan agreement did not require the bank to modify the loan or
 6   even consider modifying the loan. The Washington Supreme Court thus refused
 7   to imply a duty of good faith to the parties’ modification discussions, which
 8   would have rewritten their agreement. Id. at 569-70. (“By urging this court to
 9   find that the Bank had a good faith duty to affirmatively cooperate in their efforts
10   to restructure the loan agreement, in effect [plaintiffs] ask us to expand the
11   existing duty of good faith to create obligations on the parties in addition to those
12   contained in the contract—a free-floating duty of good faith unattached to the
13   underlying legal document. This we will not do.”)
14            The same is true here. Allowing Plaintiffs’ claim to proceed would
15   impermissibly “create obligations on the parties in addition to those contained in
16   the contract—a free floating duty of good faith unattached to the underlying legal
17   document.” Id; see also Schanne v. Nationstar Mortg., LLC, 2011 WL 5119262,
18   at *4 (W.D. Wash. 2011) (dismissing same claim where plaintiffs failed to
19   establish that defendant breached any specific contract term “in foreclosing on
20   the defaulted loan”); Ringler v. Bishop White Marshall & Weibel, PS, 2013 WL
21   1816265, at *2 (W.D. Wash. Apr. 29, 2013) (“Because Plaintiffs fail to allege
22   that Defendants were bound by a specific contract term that obligates Defendants
23   to affirmatively cooperate in Plaintiffs’ efforts to restructure the loan agreement,
24   the Court must grant Defendants’ motion to dismiss this claim.”); Key Bank of
25   Washington v. Concepcion, 1994 WL 762157, at *5 (W.D. Wash. Sept. 20, 1994)
26   (dismissing breach of good faith claim against a bank because the bank was not
     MOTION TO DISMISS - 9
     NO. 2:19-CV-00052-TOR
                                                                        LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
                                                                          P.O. BOX 91302
                                                                    SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                        206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR        ECF No. 64    filed 12/06/19   PageID.1425 Page 15 of 19




 1   contractually required to continue to lend money or engage in work-out
 2   negotiations). Plaintiffs’ Second Cause of Action should be dismissed with
 3   prejudice.
 4   C.       Plaintiffs’ Defamation Claim Should Be Dismissed Because It Is
              Preempted Under the Fair Credit Reporting Act (Fourth Cause of
 5            Action).
 6            Plaintiffs’ Fourth Cause of Action is for defamation, based entirely on
 7   Wells Fargo’s alleged credit reporting activities. SAC ¶¶ 164-80. As shown
 8   below, under the majority rule in this circuit, the Fair Credit Reporting Act
 9   (“FCRA”) preempts defamation claims based on information furnished to credit
10   reporting agencies. This Court should follow the majority approach and dismiss
11   this claim with prejudice.
12            The FCRA has two key preemption provisions, 15 U.S.C. § 1681t(b)(1)(F)
13   (“§ 1681t”) and 15 U.S.C. § 1681h(e) (“§ 1681h”). Under the former, § 1681t,
14   state-law claims based on a defendant’s credit reporting activities are completely
15   preempted: “[n]o requirement or prohibition may be imposed under the laws of
16   any State . . . with respect to any subject matter regulated under . . . section
17   1681s-2 of this title, relating to the responsibilities of persons who furnish
18   information to consumer reporting agencies . . . .” 15 U.S.C. § 1681t (2012). On
19   the other hand, § 1681h suggests that certain state-law claims are not preempted
20   if the defendant acts with “malice or willful intent”:
21            Except as provided in sections 1681n and 1681o of this title, no
              consumer may bring any action or proceeding in the nature of
22            defamation, invasion of privacy, or negligence with respect to the
              reporting of information against any consumer reporting agency,
23            any user of information, or any person who furnishes information to
              a consumer reporting agency, based on information disclosed
24            pursuant to section 1681g, 1681h, or 1681m of this title, or based on
              information disclosed by a user of a consumer report to or for a
25            consumer against whom the user has taken adverse action, based in
              whole or in part on the report except as to false information
26            furnished with malice or willful intent to injure such consumer.
     MOTION TO DISMISS - 10
     NO. 2:19-CV-00052-TOR
                                                                         LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
                                                                           P.O. BOX 91302
                                                                     SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                         206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR        ECF No. 64   filed 12/06/19   PageID.1426 Page 16 of 19




 1   15 U.S.C. § 1681h (2012) (emphasis added).
 2            In Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147 (9th Cir. 2009),
 3   the Ninth Circuit acknowledged the apparent tension between these two
 4   provisions: “[a]lthough [§ 1681t] appears to preempt all state law claims based
 5   on a creditor’s responsibilities under § 1681s–2, § 1681h[] suggests that
 6   defamation claims can proceed against creditors as long as the plaintiff alleges
 7   falsity and malice.” Id. at 1166. But, the court did not resolve the issue, finding
 8   that “even if [plaintiff] could bring a state law libel claim under § 1681h(e), and
 9   such a claim were not preempted by § 1681t(b)(1)(F), he has not introduced
10   sufficient evidence to survive summary judgment on this claim.” Id. at 1167.
11            However, despite Gorman, the majority of district courts in this circuit—
12   including this one—maintain that the FCRA completely preempts any state
13   statutory and common law causes of action that are based on the defendant’s
14   alleged credit reporting activities. Dvorak v. AMC Mortg. Servs., Inc., 2007 WL
15   4207220, at *5 (E.D. Wash. Nov. 26, 2007) (“This court, however, agrees with
16   the approach of the majority of the district courts in the Ninth Circuit that the
17   FCRA preempts state statutory and common law causes of action which fall
18   within the conduct proscribed under § 1681 s-2.”) (collecting cases); Ali v.
19   Capital One, 2012 WL 260023, at *5 (E.D. Cal. Jan. 27, 2012) (“This Court
20   acknowledges the apparent tension, but follows its previous reasoning in holding
21   that 15 U.S.C. § 1681t(b)(1)(F) preempts defamation claims based on allegations
22   that a furnisher of information provided false or inaccurate information to a
23   consumer reporting agency.”) (collecting cases). And, under this approach,
24   Plaintiffs’ defamation claim—which is based entirely on Wells Fargo’s alleged
25   credit reporting activities—is completely preempted.
26
     MOTION TO DISMISS - 11
     NO. 2:19-CV-00052-TOR
                                                                        LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
                                                                          P.O. BOX 91302
                                                                    SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                        206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR         ECF No. 64    filed 12/06/19   PageID.1427 Page 17 of 19




 1            Plaintiffs’ (baseless) allegations of malice and willful intent do not require
 2   a different result.     See SAC ¶¶ 172-78. Indeed, as courts in this circuit have
 3   observed, § 1681t is a complete bar to state defamation claims, even those
 4   alleging malice and willful intent. Ali, 2012 WL 260023, at *5 (finding that,
 5   despite allegations of malice, plaintiff’s defamation claim was “completely
 6   preempted by the FCRA”); see also Johnson v. JP Morgan Chase Bank DBA
 7   Chase Manhattan, 536 F. Supp. 2d 1207, 1215 (E.D. Cal. 2008) (FCRA
 8   preempted defamation claim and “whether [plaintiff] alleged defamation with
 9   malice is irrelevant”).
10            For these reasons, Plaintiffs’ defamation claim is completely preempted by
11   the FCRA and should be dismissed with prejudice.
12                                      CONCLUSION
13            For the foregoing reasons, Wells Fargo respectfully requests that the Court
14   dismiss Plaintiffs’ First, Second, and Fourth Causes of Action with prejudice.
15
              DATED: December 6, 2019
16
17                                        LANE POWELL PC
18
19                                        By s/Erin M. Wilson
                                            Rudy A. Englund, WSBA 04123
20                                          Pilar C. French, WSBA 33300
                                            Erin M. Wilson, WSBA 42454
21
                                              Amanda L. Groves (admitted pro hac vice)
22                                            Kobi K. Brinson (admitted pro hac vice)
                                              Stacie C. Knight (admitted pro hac vice)
23                                            WINSTON & STRAWN LLP
                                              300 S. Tryon Street, 16th Floor
24                                            Charlotte, NC 28202
                                              agroves@winston.com
25                                            kbrinson@winston.com
                                              sknight@winston.com
26
     MOTION TO DISMISS - 12
     NO. 2:19-CV-00052-TOR
                                                                          LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
                                                                            P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                          206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR      ECF No. 64   filed 12/06/19   PageID.1428 Page 18 of 19




 1                                        Attorneys for Defendant
                                          Wells Fargo Bank, N.A.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     MOTION TO DISMISS - 13
     NO. 2:19-CV-00052-TOR
                                                                      LANE POWELL PC
                                                               1420 FIFTH AVENUE, SUITE 4200
                                                                        P.O. BOX 91302
                                                                  SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                      206.223.7000 FAX: 206.223.7107
 Case 2:19-cv-00052-TOR       ECF No. 64    filed 12/06/19   PageID.1429 Page 19 of 19




 1                           CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on December 6, 2019,
 3   I electronically filed the foregoing with the Clerk of the Court using the CM/ECF
 4   System which will automatically generate a Notice of Electronic Filing (NEF) to
 5   all parties in the case who are registered users of the CM/ECF system. The NEF
 6   for the foregoing specifically identifies recipients of electronic notice.
 7            DATED this 6th day of December, 2019, at Seattle, WA.
 8
 9                                     LANE POWELL PC
10
                                       By s/Erin M. Wilson
11
                                           Erin M. Wilson, WSBA No. 42454
12                                         1420 Fifth Ave #4200
13                                         P O Box 91302
                                           Seattle, WA 98111
14                                         Ph: 206-223-7432
15                                         Fx: 206-223-7107
                                           Email: wilsonem@lanepowell.com
16
                                           Attorneys for Defendant
17                                         Wells Fargo Bank, N.A.
18
19
20
21
22
23
24
25
26
     MOTION TO DISMISS - 14
     NO. 2:19-CV-00052-TOR
                                                                        LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
                                                                          P.O. BOX 91302
                                                                    SEATTLE, WA 98111-9402
     707220.0255/7861432.1                                        206.223.7000 FAX: 206.223.7107
